Exhibit 10.27

UNIVAR USA INC.

SUPPLEMENTAL VALUED INVESTMENT PLAN

(As Amended and Restated Effective as of June 1, 2014)

1. Purpose. The purpose of this Univar USA Inc. Supplemental Valued Investment
Plan is to provide a select group of management or highly compensated employees
of Univar USA Inc. and certain affiliated companies designated by the President
of Univar USA Inc. or the Pension Management Committee with a Plan benefit that
permits them to defer the receipt of certain Compensation and be credited with
employer contributions. It is the intention of the Company, and it is the
understanding of those Participants covered under the Plan, that the Plan is
unfunded for tax purposes and for purposes of Title I of ERISA. This Plan is
intended to comply with Code Section 409A with respect to amounts that are
accrued or become vested after 2004 (and earnings thereon), and shall be
interpreted to the maximum extent possible in a manner consistent with such
intent.

2. Effective Date. This Plan was originally established effective January 1,
2000. It was amended and restated effective January 1, 2005 to comply with Code
Section 409A with respect to amounts that became accrued or vested after 2004
and earnings thereon and was not intended to materially modify the terms of the
Plan applicable to amounts that were accrued and vested under the Plan as of
December 31, 2004 and earnings thereon. This document is a complete amendment
and restatement of the Univar USA Inc. Supplemental Valued Investment Plan
effective June 1, 2014 with changes to the deferral election process applying
June 1, 2014 and all other changes applying for Plan Years beginning on or after
January 1, 2015, except as otherwise provided herein.

3. Definitions.

Beneficiary means the person or entity designated pursuant to and in accordance
with the VIP.

Code means the Internal Revenue Code of 1986, as amended.

Company means Univar USA Inc., its corporate successors, and any corporation or
corporations into which it may be merged or consolidated. It also means those
affiliated companies of Univar USA Inc. which have, with the consent of the
President of Univar USA Inc. or the Pension Management Committee, adopted the
Plan as a participating employer. Affiliated companies participating in the Plan
are listed in Appendix A, attached hereto and incorporated herein.

Company Match means the amount the Company will credit in accordance with the
provisions of Section 6.1 of this Plan.

Compensation means compensation as defined in Article I of the VIP as amended
from time to time, such definition to be incorporated herein by reference,
except that (i) the Code Section 401(a)(17) limit specified therein shall not be
part of the Compensation definition for purposes of this Plan, and (ii) for
purposes of determining the amount of a Participant’s Deferrals



--------------------------------------------------------------------------------

and Retirement Contributions (but not Company Match) for a Plan Year, Deferrals
a Participant makes to this Plan during such Plan Year shall be included in
Compensation. Notwithstanding any provision in the Plan to the contrary, for
purposes of Deferrals and Company Match, Compensation shall not include
(1) Performance-Based Compensation if a Participant is hired after the Company
establishes the performance criteria for such Performance-Based Compensation and
(2) Compensation that is based on performance criteria but is not
Performance-Based Compensation.

Deferral Election Procedure means the commitment made by the Participant to
defer between one percent (1%) and seventy-five percent (75%) (inclusive) of the
Participant’s Compensation to this Plan, with such deferrals applying to
Compensation received in the Plan Year immediately following the Plan Year in
which the election is made.

Deferrals mean the Participant’s elective deferrals of Compensation under this
Plan.

Distribution Event is as defined in Section 9.

Employee means any person who is employed by the Company who meets the
definitional requirements of “Employee” as defined in the VIP.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Participant means an Employee who meets the eligibility requirements set forth
in Section 4.1 and becomes a Plan Participant pursuant to Section 4.2 of the
Plan.

Performance-Based Compensation means Compensation received based upon the
satisfaction of pre-established performance criteria of the Employee, Company or
its affiliates as determined by the Company relating to a performance period of
at least 12 consecutive months as defined under Code Section 409A and the
regulations thereunder.

Plan means the Univar USA Inc. Supplemental Valued Investment Plan.

Plan Account means those bookkeeping accounts established by the Company for
each Plan Participant, which shall reflect (a) all Deferrals and any investment
earnings, gains and losses credited with respect thereto, (b) all Company Match
credited by the Company to each Participant, and any investment earnings, gains,
and losses credited with respect thereto, and (c) Retirement Contributions
credited by the Company to each Participant who is eligible for such
contributions, and any investment earnings, gains, and losses credited with
respect thereto.

Plan Administrator means the Pension Management Committee as established from
time to time by Univar USA Inc. (herein referred to as the “Pension Management
Committee”).

Plan Year means the 12-month period commencing on January 1 and ending on
December 31.

 

2



--------------------------------------------------------------------------------

Post-2004 Account means amounts that are either credited to a Participant’s Plan
Account or become vested after 2004 and earnings thereon.

Pre-2005 Account means amounts that were credited to a Participant’s Plan
Account and vested as of December 31, 2004 and earnings thereon.

Retirement Contribution means the amount which the Company will credit in
accordance with the provisions of Section 6.2 of this Plan.

VIP means the Univar USA Inc. Valued Investment Plan as amended from time to
time.

4. Participation.

4.1 Employee Eligibility. An Employee shall be eligible to make Deferrals and
receive Company Match in the Plan for an up-coming Plan Year if on the date
selected by the Pension Management Committee for determining eligibility for
such Plan Year (see below), the Employee is an eligible employee in the VIP and
meets the following criteria:

(i) The Employee (a) is employed at the Company’s compensation band 1, 2, or 3,
or (b) if he or she was not employed at the Company’s compensation band 1, 2 or
3 as of April 30, 2011, was a Participant who was eligible to make Deferrals for
the 2011 Plan Year and made Deferrals in the 2011 Plan Year or in a prior Plan
Year; and

(ii) The Employee is earning a base salary at least equal to the amount set
forth in Code Section 414(q)(1)(B)(i) (as adjusted from time to time by the
Secretary of the Treasury pursuant to Code Section 414(q)(1)) which would have
caused the Employee to be considered a highly compensated employee pursuant to
Code Section 414(q) for the up-coming Plan Year (e.g., $115,000 is the threshold
for base salary for participation during the 2015 Plan Year because an employee
has to earn at least $115,000 in total compensation in 2014 to be considered
highly compensated in 2015 for VIP purposes).

An Employee shall be determined eligible to make Deferrals and receive Company
Match for a Plan Year as of a date between April 1 and April 30 of the calendar
year immediately preceding the applicable Plan Year, such date to be selected by
the Pension Management Committee in its sole discretion.

An Employee shall be eligible to receive Retirement Contributions for a Plan
Year if the Employee makes Deferrals to the Plan for such Plan Year or has
retirement contributions in the VIP limited by Code Sections 401(a)(17) or
415(c).

4.2 Participation. An Employee shall not become a Participant in the Plan with
respect to making Deferrals or receiving Company Match until the Employee’s
Deferral Election Procedure is properly completed. An Employee’s eligibility to
make Deferrals and receive Company Match is determined each year for the
upcoming Plan Year. Subject to Section 5.3,

 

3



--------------------------------------------------------------------------------

individuals who first become an Employee eligible to participate in the Plan
pursuant to Section 4.1, or who again become eligible to participate in the Plan
pursuant to Section 4.1 after not being eligible in a prior Plan Year, shall not
be allowed to commence (or recommence) active participation in this Plan until
the following Plan Year.

An Employee shall become a Participant with respect to Retirement Contributions
on the earlier of the date he or she makes Deferrals or has retirement
contributions in the VIP limited by Code Sections 401(a)(17) or 415(c), provided
the Participant is eligible to have employer nonelective retirement
contributions made to the VIP on his or her behalf. A Participant who is
eligible to receive Retirement Contributions need not make Deferrals to receive
Retirement Contributions under this Plan.

4.3 Effect and Duration. Upon becoming a Participant, an Employee shall be
entitled to the benefits and shall be bound by all terms and conditions of the
Plan. Each Employee who becomes a Participant in the Plan shall remain a
Participant until his termination of participation in the Plan, provided
however, that such Participant shall be eligible to make deferrals to the Plan
and receive Company Match and Retirement Contributions (if otherwise eligible)
only as long as the Participant meets the requirements of Section 4.1 of the
Plan, as amended from time to time.

4.4 Re-employment. If an Employee’s employment is terminated and such Employee
is subsequently rehired by the Company, such Employee shall be eligible to
participate in the Plan only if the Employee meets the eligibility criteria of
Section 4.1.

5. Deferrals.

5.1 Manner. A Participant may defer not less than one percent (1%) and not more
than seventy-five percent (75%) of his Compensation to the Plan. Such Deferrals
shall apply to all Compensation received by the Participant in the Plan Year
immediately following the Plan Year in which the election is made. Deferrals
shall be credited to the Participant’s Plan Account as of each applicable pay
period in which the Participant makes Deferrals to the Plan. If an Employee who
meets the eligibility criteria in Section 4.1 fails to properly complete the
Deferral Election Procedure by the prescribed time or in the manner specified by
the Plan Administrator, he will be deemed to have elected not to make any
Deferrals for the applicable Plan Year. Deferral elections shall not carry over
from one year to the next, but instead new elections must be made for each new
Plan Year.

5.2 Timing. Plan Participants must complete the Deferral Election Procedure with
respect to an up-coming Plan Year during an enrollment period established by the
Plan Administrator, which enrollment period shall be some period of time between
the dates of May 1 and June 30 of the calendar year that immediately precedes
such up-coming Plan Year. The Deferral Election Procedure apply to Compensation
paid in the Plan Year that immediately follows the calendar year in which the
form is submitted.

5.3 Irrevocability of Election. For Plan Years for which a Participant has
completed the Deferral Election Procedure, the Participant may not change,
terminate or increase or

 

4



--------------------------------------------------------------------------------

decrease his Deferrals. Notwithstanding the foregoing in this Section 5.3,
during the period that a Participant is on either short term disability or long
term disability under the Employer’s short-term or long-term disability plans,
Deferrals shall not be made to the Plan. Once such a Participant returns to
active employment with the Employer, Deferrals will immediately recommence to
this Plan at the same deferral percentage rate as in effect before the
Participant commenced his or her disability leave. For purposes of this
Section 5.3, a Participant shall be considered disabled if the Participant has a
medically determinable physical or mental impairment resulting in the
Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months. A Participant who terminates employment after having submitted a
deferral election for a Plan Year and is rehired before the end of such Plan
Year in a position that meets the eligibility criteria of Section 4.1 will
immediately recommence Deferrals to this Plan for such Plan Year at the same
deferral percentage rate the Participant had elected prior to his or her
termination of employment.

Notwithstanding any provisions of the Plan to the contrary, if a Participant
takes a hardship withdrawal from the VIP, the Participant’s election for
Deferrals under this Plan shall be cancelled for the remainder of the calendar
year in which the withdrawal is made and for the calendar year that includes the
six-month anniversary of the date in which the hardship withdrawal is received
(if different), in accordance with the Treasury Regulations issued pursuant to
Code Section 409A.

6. Employer Contributions.

6.1 Company Match. No later than the January after the end of a Plan Year, the
Company shall credit to the Plan Account of any Participant an amount equal to
the lesser of:

 

  (i) the amount of the Participant’s Deferrals made during such Plan Year, or

 

  (ii) 4% of the sum of

(a) the amount of Compensation the Participant received in such Plan Year that
was in excess of the Code Section 401(a)(17) limit, plus

(b) his or her Deferrals made in such Plan Year.

6.2 Retirement Contributions. For any Participant who is eligible to receive a
retirement contribution pursuant to Section 3.5 of the VIP, the Company shall
credit such Participant’s Plan Account with a Retirement Contribution. The
Retirement Contribution shall be an amount equal to the difference between the
amount of the retirement contribution allocated to the Participant’s retirement
contribution account in the VIP for such Plan Year and the amount of the
retirement contribution that would have been contributed and allocated to the
Participant’s retirement contribution account in the VIP for such Plan Year if
(i) the limits under Code Sections 401(a)(17) and 415(c) did not apply to the
VIP, and (ii) Deferrals a Participant makes to this Plan during such Plan Year
were included in the definition of compensation in Article I of the VIP.
Retirement Contributions earned by a Participant for a Plan Year shall be
credited no later than the January that immediately follows the Plan Year for
which it is made.

 

5



--------------------------------------------------------------------------------

7. Investments.

7.1 Plan Account. All Deferrals and Company Match and Retirement Contributions
(if any) shall be credited to a Plan Account established in the Participant’s
name. A Participant’s Plan Account is a bookkeeping device to track the amount
of deferrals, Company Match and Retirement Contributions and earnings with
respect thereto, the vested portion of which the Company owes the Participant.
No assets shall be reserved or segregated in connection with any Plan Account,
and no Plan Account shall be insured or otherwise secured.

7.2 Investment of Plan Account. A Participant’s Plan Account shall be deemed to
be invested in the investment options and percentages that are selected by the
Participant. The Plan Administrator shall determine and communicate to
Participants the investment options available under the Plan which might not be
the same investment options available under the VIP. If the Participant fails to
make an investment election, his or her Plan Account will be deemed to be
invested in a default fund that is specified by the Plan Administrator for the
Plan. The Plan Account shall be adjusted to reflect the earnings, gains and
losses, net of any allocable costs or expenses, such account would experience
had it actually been invested in the specific funds at the relevant times.
Participants may change their deemed investment elections under the Plan by
notifying the Plan Administrator (or its delegate, or the Trustee of the rabbi
trust that may be established for their Plan Account) of their change in
investment election for their Plan Account. The Plan Administrator or its
delegate shall set forth from time to time the procedures Participants are to
use in making or changing their deemed investment elections for their Plan
Accounts. The Company is not obligated to actually invest any assets in the
investment funds selected by the Participant.

7.3 Valuation of Plan Accounts. The Plan Administrator or its delegate shall
determine the value of each Participant’s Plan Account balance on each date that
the deemed investment options available under the Plan are valued by the
managers of such investment options, and the value of the deemed investment
earnings, gains and losses on Deferrals and Company Match and Retirement
Contributions (if any) shall be determined in the same manner and consistent
with the valuations given by the managers of such investment options.

7.4 Determination of Amount. The Plan Administrator or its delegate shall verify
the amount of Deferrals, Company Match and Retirement Contributions (if any),
and earnings, gains and losses to be credited to each Participant’s Plan Account
in accordance with the provisions of the Plan. This determination shall be final
and conclusive upon all Participants and Beneficiaries hereunder, absent
manifest error. As soon as reasonably practicable after the close of the Plan
Year, the Plan Administrator or its delegate shall send to each Participant an
itemized accounting statement which shall reflect the Participant’s Plan Account
balance.

7.5 Effect of Plan Termination. Notwithstanding anything to the contrary
contained in the Plan, the termination of either the Plan or the VIP shall
terminate the liability of the Company to make Company Match or Retirement
Contributions to the Plan with respect to

 

6



--------------------------------------------------------------------------------

Compensation received after such plan termination. Termination of the Plan will
also terminate the liability of the Company to make Deferrals to the Plan with
respect to Compensation received after such plan termination at such time as is
permitted by Code Section 409A and the applicable regulations and IRS guidance
thereunder.

8. Vesting.

8.1 Vesting in Deferrals and Company Match. For purposes of determining a
Participant’s vested interest in Company Match and deemed investment earnings,
gains and losses thereon credited to a Participant’s Plan Account, a Participant
shall become vested in those Company Match and deemed investment earnings, gains
and losses thereon in accordance with the vesting provisions as set forth in
Article 6 of the VIP, as amended from time to time, such provisions to be herein
incorporated by reference. A Participant shall always be 100% vested in his
Deferrals and deemed investment earnings, gains and losses thereon.

8.2 Vesting in Retirement Contributions. For purposes of determining a
Participant’s vested interest in Retirement Contributions and deemed investment
earnings, gains and losses thereon credited to a Participant’s Plan Account, a
Participant shall become vested in those Retirement Contributions and deemed
investment earnings, gains and losses thereon in accordance with the vesting
provisions as set forth in Section 6.1 of the VIP relating to retirement
contributions made under the VIP, as amended from time to time, such provisions
to be herein incorporated by reference. Thus a Participant shall become vested
in his or her Retirement Contributions under this Plan and deemed investment
earnings, gains and losses thereon if and when he or she becomes vested in his
or her retirement contribution account in the VIP.

9. Distribution. For purposes of this Plan, a Participant’s “Distribution Event”
shall mean the first to occur of the following events: the Participant’s death,
permanent disability, or separation from service with the Company, whether
voluntary or involuntary. Notwithstanding the immediately preceding sentence, a
Participant who separates from service with the Company in connection with a
transfer of employment from the Company to an affiliate of the Company
(including any affiliated companies that have not adopted the Plan as a
participating employer) shall not be treated as having separated from service
with the Company nor as having a Distribution Event for purposes of this
Section 9. Such a Participant will be considered to have separated from service
with the Company when he or she has terminated employment with the affiliate,
the Company and all other affiliates of the Company.

 

  (a) Separation from Service. For purposes of this Plan with respect to a
Participant’s Pre-2005 Account, “separation from service” shall mean termination
of employment (as that term was used and interpreted by the Plan Administrator
under the terms of the Plan in effect prior to 2005). For purposes of this Plan
with respect to a Participant’s Post-2004 Account, “separation from service”
shall have the meaning set forth in Code Section 409A(a)(2)(A)(i) and Treasury
Regulations thereunder and other applicable guidance from the Internal Revenue
Service.

 

7



--------------------------------------------------------------------------------

  (b) Permanent Disability. For purposes of this Plan with respect to a
Participant’s Pre-2005 Account, “permanent disability” or “permanently disabled”
shall have the meaning used and interpreted by the Plan Administrator under the
terms of the Plan in effect prior to 2005. For purposes of this Plan with
respect to a Participant’s Post-2004 Account, “permanent disability” or
“permanently disabled” shall mean the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer. For purposes of the
immediately preceding sentence, the terms “permanent disability” or “permanently
disabled” shall have the meaning set forth in Code Sections 409A(a)(2)(A)(ii)
and 409A(a)(2)(C) and Treasury Regulations thereunder and other applicable
guidance from the Internal Revenue Service.

9.1 Distribution of Pre-2005 Account. The distribution of the Participant’s
Pre-2005 Account shall be made in a single cash lump sum payment as soon as
reasonably practicable after the Distribution Event occurs. Notwithstanding the
foregoing, a Participant may elect that in lieu of the foregoing, the
Participant will receive either a single cash lump sum payment during the month
of January which immediately follows the calendar year in which the Distribution
Event occurs or his benefit payment in three (3) substantially equal annual cash
installments. If installment payments are elected, the first installment shall
be paid as soon as reasonably practicable after the Distribution Event occurs,
and the second and third payments shall be paid on the respective 1 year
anniversary dates of the date of the Distribution Event. If a Participant wishes
to receive his benefit payment in the January which immediately follows the
calendar year in which the Distribution Event occurs or in three annual
installments (as opposed to in an immediate lump sum payment), the Participant
must make such an election (i) in the form and manner prescribed by the Plan
Administrator, (ii) at least six (6) months prior to the Participant’s
Distribution Event, and (iii) in a calendar year prior to the calendar year in
which the Distribution Event occurs. A distribution election (or change in
election) that does not meet these requirements will not be valid or effective.

If a Participant dies before the distribution of his Plan benefit has been made
or commenced, the Participant’s entire vested interest under the Plan shall be
distributed within 60 days of the date of death to his Beneficiary in the form
of an immediate single cash lump sum payment. In the event the Participant dies
without a designated beneficiary (or a designated beneficiary that survives the
Participant), the Plan benefit shall be paid to the Participant’s estate. If a
Participant elects to receive his or her Plan Account in the form of
installments and the Participant dies after such installment payments have
commenced but before the Participant receives his or her entire benefits, the
Participant’s Beneficiary shall continue to receive the Participant’s vested
Plan Account in the form of installment payments under the installment schedule
elected by the Participant.

 

8



--------------------------------------------------------------------------------

9.2 Distribution of Post-2004 Account. Except as set forth below in this
Section 9.2 or in Sections 9.3 or 9.4, the vested portion of a Participant’s
Post-2004 Account shall be distributed in a single cash lump sum during the
month of January immediately following the calendar year in which the
Participant’s Distribution Event occurs (where such Distribution Event is the
first to occur of separation from service or permanent disability). A
Participant may elect to receive the vested portion of his or her Post-2004
Account in a single cash lump-sum payable in the number of years (specified by
the Participant and must be at least five (5) years) after the January
immediately following the calendar year in which the Participant has a
Distributable Event which is separation from service or permanent disability. To
be effective, a Participant’s distribution delay election must be submitted to
the Plan Administrator prior to the calendar year in which the Participant has
the Distribution Event in the form and manner prescribed by the Plan
Administrator. A Participant may only submit one distribution delay election
and, once submitted, the election cannot be revoked or changed by the
Participant for any reason. If the Participant dies prior to receiving his or
her Post-2004 Account, the vested portion of such account shall be distributed
to his or her Beneficiary in a single cash lump-sum payment within 60 days of
the Participant’s death.

9.3 Cash-Outs of Small Plan Accounts. Notwithstanding anything in this Article 9
of the Plan to the contrary (other than Section 9.4 below), if the vested
portion of a Participant’s Plan Account payable to any person under the terms of
this Plan is less than or equal to the cash-out threshold set forth in Code
Section 411(a)(11), as amended from time to time (currently $5,000), the
Participant’s Plan Account shall be paid in a single cash lump sum payment as
soon as reasonably practicable (and in no event later than 90 days) after a
Distribution Event occurs.

9.4 Six Month Delay for Specified Employees. Notwithstanding the foregoing, if
at the time a Participant separates from service the Participant is considered a
“specified employee” subject to the required six month delay in benefit payments
under Code Section 409A(a)(2)(B)(i), then any distribution of the Participant’s
vested Post-2004 Account that would otherwise be made within the first six
(6) months after such Participant’s separation from service shall be paid in a
single lump sum on (or within 15 days after) the six month anniversary of the
Participant’s separation from service. Nothing in this Section 9.4 shall change
the form or timing of benefit payout if a Participant who is a specified
employee dies after separation from service and before the six month anniversary
of such separation from service.

10. Loans and Withdrawals. Prior to the Participant’s permanent disability or
separation from service with the Company, the Participant may not withdraw any
amounts from his Plan Account. Participants may not borrow from or against their
Plan Accounts.

11. Administration of Plan. The Pension Management Committee, which shall be the
“Administrator” of the Plan for purposes of ERISA and the “Plan Administrator”
for purposes of the Code, shall be responsible for the general administration of
the Plan, for carrying out the provisions hereof, and for determining the amount
of payments hereunder. The Plan Administrator shall have the sole and absolute
discretionary authority and power to interpret, construe and carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and

 

9



--------------------------------------------------------------------------------

procedures for claim review, (c) to interpret and construe ambiguous Plan terms
and resolve all other questions arising under the Plan, including any questions
of construction or interpretation, and (d) to take such further action as the
Plan Administrator shall deem necessary or advisable in the administration of
the Plan. Subject to the requirements of law, the Plan Administrator shall be
the sole judge of the standard of proof required in any claim for benefits and
in any determination of eligibility for a benefit. All decisions of the Plan
Administrator shall be final and binding on all parties. The Plan Administrator
may employ such attorneys, investment counsel, agents, and accountants and
designate employees of the Company as it may deem necessary or advisable to
assist it in carrying out its duties hereunder.

12. Amendment or Termination of the Plan.

12.1 Reservation of Rights. Univar USA Inc. may amend or terminate the Plan at
any time by action of its Board of Directors, President or Pension Management
Committee. No such action shall reduce the amount credited to any Participant’s
Plan Account as of the effective date of such amendment or termination.
Notwithstanding the foregoing, only the Board of Directors of Univar USA Inc.
may adopt amendments that, at the time of adoption, are expected to
significantly increase the cost of the Plan to the Company. In the event Univar
USA Inc. terminates the Plan, Participants with existing Plan Account balances
will automatically become 100% vested in their Plan Accounts.

12.2 Effect of Plan Termination. If Univar USA Inc. terminates the Plan,
Participants shall receive a distribution of their Plan Accounts at the same
time and in the same manner as if the Plan had not been terminated; provided
however, that Univar USA Inc. may decide, in its sole discretion, to distribute
Pre-2005 Accounts in a single cash lump-sum payment as soon as practicable (and
in no event later than 90 days) following termination of the Plan.

13. Limitation of Rights. Nothing herein contained shall be construed as a
commitment or agreement by the Company to any Employee hereunder to continue his
employment with the Company for any period of time, in any position, or at any
particular rate of compensation or compensation grade level. All Participants
shall remain subject to discharge to the same extent as if the Plan had never
been put into effect.

14. Participant’s Unsecured Rights. The benefits provided by this Plan are
unfunded and unsecured. All benefits payable under this Plan are paid either
from the general assets of the Company, or from the rabbi trusts established by
Univar USA Inc. or its affiliates that are participating employers in this Plan
(i.e., companies treated as the Company as herein defined). Univar USA Inc. and
the participating employers listed on Appendix A hereto are jointly and
severally liable for the payment of Plan benefits to Participants. Univar
Delaware, Inc. has established a rabbi trust that will, absent the insolvency of
Univar Delaware, Inc., pay Plan benefits to Participants employed (or last
employed) by Univar Inc. or Univar Delaware, Inc. Univar USA Delaware, Inc. has
established a rabbi trust that will, absent the insolvency of Univar USA
Delaware, Inc., pay Plan benefits to Participants employed (or last employed) by
Univar USA Inc. or Univar USA Delaware, Inc. or any affiliate of Univar USA Inc.
other than Univar Inc. or Univar Delaware, Inc. Rabbi trust assets shall be
subject to the claims of the creditors of the company that established the trust
should such company become insolvent.

 

10



--------------------------------------------------------------------------------

Nothing contained in this Plan requires the Company to set aside or hold in
trust any amounts or assets for the purpose of paying benefits to Participants.
This Plan creates only a contractual obligation on the part of the Company to
pay to the Participant or Beneficiary an amount equal to the vested portion of
the value of the Participant’s Plan Account. The Participant shall be no more
than a general unsecured creditor of the Company with no special or prior right
to any assets of the Company or any rabbi trust for payment of any obligations
hereunder.

15. Claims Procedure.

15.1 Claims for Benefits.

 

  (a) Non-Disability Claims. The Plan Administrator or its delegate shall notify
a person making a claim for non-disability benefits under this Plan (herein
referred to as the “Claimant”) in writing, within ninety (90) days after it
receives his written application for benefits, of his eligibility or
noneligibility for benefits under the Plan and the amount of such benefits. If
the Plan Administrator or its delegate determines that a Claimant is not
eligible for benefits or full benefits, the notice shall set forth: (i) the
specific reasons for such denial; (ii) a specific reference to the provisions of
the Plan on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect his claim, and a
description of why it is needed; and (iv) an explanation of the Plan’s claims
review procedure, including the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review. . If the Plan
Administrator or its delegate determines that there are special circumstances
requiring additional time to make a decision, the Plan Administrator or its
delegate shall notify the Claimant of the special circumstances and the date by
which a decision is expected to be made, and may extend the time of the initial
review for up to an additional ninety-day period.

 

  (b) Disability Claims. The Plan Administrator shall determine Claimant’s
rights to disability benefits under the Plan. In the event of a dispute over
benefits, a Claimant may file a written claim for benefits with the Plan
Administrator, provided that such claim is filed within 180 days of the date the
Claimant receives notification of the Plan Administrator determination.

If a claim is wholly or partially denied, the Committee shall provide the
Claimant with a notice of denial, written in a manner calculated to be
understood by the Claimant, setting forth: (1) The specific reason for the
denial; (2) Specific references to the pertinent Plan provisions on which the
denial is based; (3) Appropriate information as to the steps to be taken if the
Claimant wishes to submit his or her claim for review, including a description
of the Plan’s review procedures and the time limits applicable to such
procedures and a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review; (4) A
description of any additional material or information necessary for the Claimant
to perfect the claim with an explanation of why such material or information is
necessary; and (5) An explanation of why such material or information is
necessary, and a statement that any specific rule, guideline, protocol or other
specific criterion relied upon in making the adverse determination will be
provided free of charge upon request.

 

11



--------------------------------------------------------------------------------

The notice of denial shall be given within 45 days after the claim is received
by the Plan Administrator. This period may be extended for up to 30 days,
provided that the Plan Administrator notifies the Claimant, prior to the
expiration of the initial 45-day period, of the reason for the extension and the
date by which a decision on the claim can be expected. If, prior to the end of
the first 30-day extension period, the Plan Administrator determines that a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for up to an additional 30 days, provided that
the Plan Administrator notifies the Claimant, prior to the expiration of the
first 30-day extension period, of the reason for the extension and the date as
of which a decision on the claim can be expected. With respect to any extension
under this paragraph, the notice of extension shall explain the standards on
which entitlement to a benefit issue is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues. The Claimant shall be afforded at least 45 days within
which to provide the specified information and the period for making the benefit
determination shall be tolled from the date on which the notice of extension is
sent to the Claimant until the date on which the Claimant responds to the
request for additional information.

15.2 Appeals.

 

  (a) Non-Disability Appeals. If a Claimant is determined by the Plan
Administrator or its delegate not to be eligible for benefits, or if the
Claimant believes that he is entitled to greater or different benefits, the
Claimant shall have the opportunity to have such claim reviewed by the Plan
Administrator by filing a written appeal for review with the Plan Administrator
within sixty (60) days after receipt of the denial notice issued by the Plan
Administrator. The appeal shall state the specific reasons that the Claimant
believes entitle him to benefits or to greater or different benefits. The Plan
Administrator shall notify the Claimant of its decision in writing within the
sixty (60) day period unless special circumstances require further time for
processing, but in no event shall the decision on review be rendered more than
one hundred twenty (120) days after the Plan Administrator received the request
for review.. In the event the Plan Administrator confirms the denial of the
application for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the Claimant, the specific reasons for
such denial and specific references to the Plan provisions on which the decision
was based, the Applicant’s right to receive upon request, free of charge,
reasonable access to, and copies of, all relevant documents, records and other
information to his claim, and his right to bring a civil action under
Section 502(a) of ERISA. The Plan Administrator’s decision on appeal shall be
final, binding and conclusive on all parties.

 

  (b)

Disability Appeals. The Claimant and/or representative may appeal the denied
claim and may (1) request a review upon written application to the Plan
Administrator, (2) review pertinent documents, and (3) submit issues and
comments in writing; provided

 

12



--------------------------------------------------------------------------------

  that such appeal is made within 180 days of the date the Claimant receives
notification of the denied claim. If written request for review is not made
within such 180 day period, the Claimant shall forfeit his or her right to
review.

Upon receipt of a request for review, the Plan Administrator shall issue a
written decision reaffirming, modifying or setting aside its former action
within 45 days after receipt of the written request for review, or 90 days if
special circumstances (such as a hearing, if the Plan’s procedures provide for a
hearing) require an extension. The Claimant shall be notified in writing of any
such extension within 45 days following the request for review. A copy of the
decision shall be furnished to the Claimant. The decision shall set forth the
Plan Administrator’s reasons for the decision, pertinent Plan provisions on
which the decision is based, a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents relevant to the Claimant’s claim for benefits, a statement of the
Claimant’s right to bring an action under ERISA Section 502(a), and a copy of
the specific rule, guideline, protocol or other specific criterion that was
relied upon in making the decision (or a statement that such guideline or
protocol will be provided free of charge upon request).

16. Miscellaneous.

16.1 Corporate Assets. All Deferrals, Company Match and Retirement Contributions
and any earnings, gains and losses credited to a Participant’s Plan Account
remain the assets and property of the Company (or, to the extent such amounts
are held in a rabbi trust, assets and property of such trust), which shall be
subject to distribution to the Participant only in accordance with Section 9 of
the Plan. With the exception of the creation of rabbi trusts as described in
Section 14 above, nothing contained in the Plan shall create, or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participant, the Company or any person. It is the intention of the Company and
the Participants that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA, as amended.

16.2 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in any Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account, shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary. If
the Participant or Beneficiary becomes bankrupt or attempts to alienate, sell,
assign, pledge, encumber, or charge any right under the Plan or Participant’s
Plan Account, such attempt shall be void and unenforceable.

16.3 ERISA Plan. The Plan is intended to be an unfunded program maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

13



--------------------------------------------------------------------------------

16.4 Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

16.5 Captions. The captions of the sections and subsections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

16.6 Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

16.7 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

16.8 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of Univar
USA Inc., directed to the attention of the Plan Administrator. Such notice shall
be deemed given as of the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark.

16.9 Expenses. The expenses of administration of the Plan shall be paid by the
Company.

16.10 Withholding. The Company shall withhold any taxes that the Company in its
discretion deems necessary to be withheld from any payment to any Participant or
Beneficiary hereunder, by reason of any present or future law.

17. Legally Binding. In the event of any consolidation, merger, acquisition or
reorganization, the obligations of the Company under this Plan shall continue
and be binding on the Company and its successors or assigns. The rights,
privileges, benefits and obligations under the Plan are intended to be legal
obligations of the Company and binding upon the Company, its successors and
assigns.

18. Other Benefits. Nothing in this Plan shall diminish or impair the
Participant’s eligibility, participation or benefit entitlement under any
qualified retirement plan for employees of the Company, or any other benefit,
insurance or compensation plan or agreement of the Company now or hereinafter in
effect. Notwithstanding the foregoing, benefits paid under this Plan shall not
be considered as salary, wages or other compensation for purposes of calculating
the amount of benefits payable under any other benefit plan, program or
arrangement sponsored by the Company, its subsidiaries or affiliates including,
without limitation, any pension, profit sharing, life, disability or severance
benefits.

19. Venue and Governing Law. In the event the Company, Plan Administrator or any
Participant (or in the case of the Participant’s death, his Beneficiary)
initiates litigation related to

 

14



--------------------------------------------------------------------------------

this Plan, it is agreed and understood that venue for such action will be in
King County, Washington. It is further agreed and understood that this Plan
shall be governed by and construed under the laws of the State of Washington, or
federal law to the extent it preempts Washington law.

20. Attorneys’ Fees and Costs. In the event that a dispute regarding benefits
arises between the Plan Administrator and Participants and such dispute is
resolved through arbitration or litigation in court, the prevailing party(ies)
shall be entitled to their reasonable attorneys’ fees and costs incurred in such
action.

21. Former Accounts of Ellis & Everard (US Holdings) Inc. Deferred Compensation
Plan. Effective as of July 1, 2002, accounts in the Ellis & Everard (US
Holdings) Inc. Deferred Compensation Plan (“E&E Plan”) were transferred to this
Plan and the provisions of this Plan (including, without limitation, provisions
regarding deemed investments and the form and timing of benefit distributions)
will govern such transferred accounts. Notwithstanding the foregoing,
participants in the E&E Plan who are currently receiving payment of their E&E
Plan benefit in a series of fixed annual installments over five, ten or fifteen
years shall continue to receive such installment payments over the applicable
time period with respect to their transferred E&E Plan account. Participants in
the E&E Plan shall have all rights under this Plan with respect to their
transferred accounts and such accounts are fully vested and nonforfeitable.

IN WITNESS WHEREOF, Univar USA Inc. hereby adopts and executes the foregoing
Plan this 29th day of May, 2014.

 

UNIVAR USA INC. By  

/s/ David E. Flitman

Its President

 

15



--------------------------------------------------------------------------------

APPENDIX A

AFFILIATED COMPANIES PARTICIPATING IN THE PLAN

 

Company

   Effective Date

ChemPoint.com, Inc.

   January 1, 2000

Univar Inc.

   July 4, 2002

Univar Delaware, Inc.

   July 1, 2004

Univar USA Delaware, Inc.

   July 1, 2004

Magnablend

   July 1, 2014